EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Support for the amendment is found at ¶0086 of the specification.
Authorization for this examiner’s amendment was given in a telephone interview with Sandra Marone on 3/15/2022.
The application has been amended as follows: 

Claims
1. (Currently Amended) A method of treating or preventing a Mannheimia haemolytica and/or Pasteurella multocida bacterial infection or a disease, disorder or condition arising from a Mannheimia haemolytica and/or Pasteurella multocida bacterial infection comprising administering an effective amount of tulathromycin, or a pharmaceutically acceptable salt, prodrug and/or solvate thereof, in combination with an effective amount of gallic acid or a pharmaceutically acceptable salt
2. (Original) The method of claim 1, wherein the gallic acid is in the form of the free acid or a pharmaceutically acceptable base addition salt of the free acid.
3. (Currently Amended) The method of claim 1, wherein the bacterial infection is an infection of at least one bacterium belonging to the species Mannheimia hemolytica and at least one bacterium belonging to the species Pasteurella multocida.
4. (Previously Presented) The method of claim 1, wherein the subject is an animal.
5. (Canceled)

7. (Previously Presented) The method of claim 1, wherein the disease is bovine respiratory disease.
8. (Currently Amended) A method of improving the efficacy of tulathromycin for treating or preventing a Mannheimia haemolytica and/or Pasteurella multocida bacterial infection or a disease, disorder or condition arising from a Mannheimia haemolytica and/or Pasteurella multocida bacterial infection comprising administering an effective amount of tulathromycin, or a pharmaceutically acceptable salt, prodrug and/or solvate thereof, in combination with an effective amount of gallic acid or a pharmaceutically acceptable salt
9. (Canceled)
10. (Currently Amended) A pharmaceutical composition comprising tulathromycin or a pharmaceutically acceptable salt, prodrug and/or solvate thereof, and gallic acid or a pharmaceutically acceptable saltsynergistically effective to treat a Mannheimia haemolytica and/or Pasteurella multocida bacterial infection, or a disease, disorder or condition arising from a Mannheimia haemolytica or Pasteurella multocida bacterial infection.
11. (Canceled)
12. (Currently Amended) A kit for the treatment of a Mannheimia haemolytica and/or Pasteurella multocida bacterial infection or a disease, disorder or condition arising from a Mannheimia haemolytica and/or Pasteurella multocida bacterial infection, in a subject in need thereof, the kit comprising: gallic acid or a pharmaceutically acceptable saltcontemporaneous administration of the gallic acid or pharmaceutically acceptable salts and/or solvates thereof and the tulathromycin, or pharmaceutically acceptable salts, prodrugs and/or solvates thereof, to the[[a]] subject in need thereof.
13. (Canceled)
14. (Currently Amended) A kit for improving the efficacy of [[a]] tulathromycin for the treatment of a Mannheimia haemolytica and/or Pasteurella multocida bacterial infection or a disease, disorder or condition arising from a Mannheimia haemolytica and/or Pasteurella multocida bacterial infection, in a subject in need thereof, the kit comprising: tulathromycin or a pharmaceutically acceptable salt, prodrug and/or solvate thereof; gallic acid or a pharmaceutically acceptable salt contemporaneous administration of the tulathromycin or pharmaceutically acceptable salts, prodrugs and/or solvates thereof and the gallic acid or pharmaceutically acceptable saltsthe[[a]] subject in need thereof.
15. (Canceled)
16. (Currently Amended) The kit of claim 12, wherein the tulathromycin or pharmaceutically acceptable salt, prodrug and/or solvate thereof; and gallic acid, or pharmaceutically acceptable salt
17. (Currently Amended) The kit of claim 12, wherein the tulathromycin or pharmaceutically acceptable salt, prodrug and/or solvate thereof; and gallic acid, or pharmaceutically acceptable salt
18. (Currently Amended) The kit of claim 14 wherein the tulathromycin or pharmaceutically acceptable salt, prodrug and/or solvate thereof; and gallic acid, or pharmaceutically acceptable salt

20. (Currently Amended) The method of claim 1, wherein the tulathromycin or pharmaceutically acceptable salt, prodrug and/or solvate thereof; and gallic acid, or pharmaceutically acceptable salt
21. (Currently Amended) The method of claim 1, wherein the tulathromycin or pharmaceutically acceptable salt, prodrug and/or solvate thereof; and gallic acid, or pharmaceutically acceptable salt
22. (Currently Amended) The method of claim 8, wherein the tulathromycin or pharmaceutically acceptable salt, prodrug and/or solvate thereof; and gallic acid, or pharmaceutically acceptable salt
23. (Currently Amended) The method of claim 8, wherein the tulathromycin or pharmaceutically acceptable salt, prodrug and/or solvate thereof; and gallic acid, or pharmaceutically acceptable salt
24. (Previously Presented) The method of claim 8, wherein the disease, disorder or condition is selected from one or more of bovine respiratory disease, bovine mastitis, shipping fever, and other bovine pasteurellosis conditions.
25. (Previously Presented) The method of claim 8, wherein disease is bovine respiratory disease.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 1/19/2021, claims 5, 9, 11, 13 and 15 are cancelled, claims 1, 3, 4, 6-8, 16 and 17 are amended and claims 18-25 are newly added.
In view of the Examiner’s amendment above, claims 1-4, 6-8, 10, 12, 14 and 16-25 are pending in the instant application and are found to be allowable.

	Priority
The application is a National Stage entry of PCT/CA2019/050752 filed on 5/31/2019, which claims priority to provisional application 62/679215 filed on 6/1/2018.

Information Disclosure Statement
The information disclosure statement (IDS) dated 3/15/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest applicable prior art is that of Hotte et al. (US 2013/0102551, PTO-892), which teaches a method of treating bovine respiratory disease by administering tulathromycin. (Claim 12, ¶0002) Hotte further teaches that the administered composition may comprise an antioxidant, including propyl gallate. (Claim 9) Hotte contains no teaching of administering gallic acid. Moreover, Hotte contains no teaching or suggestion of the synergistic effect demonstrated by the instant specification when tulathromycin and gallic acid are used in combination to specifically treat the claimed diseases/ conditions/infections. Hence, the instant claims are found to be novel and non-obvious over the prior art.
Conclusion
Accordingly, the Examiner’s Amendment above is sufficient to place the application in condition for allowance.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DALE R MILLER/Primary Examiner, Art Unit 1623